Citation Nr: 0831415	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 10 percent disability ratings 
for left knee, cervical spine, and low back disabilities, 
effective September 1, 2006.


FINDINGS OF FACT

1.  Since September 1, 2006, the veteran's left knee 
disability (chondromalacia patella with patellofemoral 
arthritis) has been manifested by subjective complaints of 
pain, and objective findings of degenerative changes, 
extension to 0 degrees, flexion limited to 115 degrees, 
crepitation, and patellar grind.  There is no clinical 
evidence of instability, dislocation, locking, or effusion.

2.  Since September 1, 2006, the veteran's cervical spine 
disability (degenerative disc disease) has been manifested by 
subjective complaints of intermittent pain, and objective 
findings of degenerative changes, forward flexion limited to 
no more than 40 degrees, extension to 30 degrees, right and 
left lateral bending to 30 degrees, right rotation to 80 
degrees, and left lateral rotation to 70 degrees.  It has not 
been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis of the spine and complete 
ankylosis of the cervical spine are not shown.  Neurological 
manifestations including radiculopathy associated with the 
service-connected neck disability have not been shown.

3.  Since September 1, 2006, the veteran's low back 
disability (degenerative disc disease) has been manifested by 
subjective complaints of intermittent pain, and objective 
findings of degenerative changes, forward flexion limited to 
no more than 80 degrees, extension to 30 degrees, right and 
left lateral bending to 30 degrees, and right and left 
lateral rotation to 30 degrees.  It has not been productive 
of any incapacitating episodes within the past 12 months.  
Ankylosis of the spine and complete ankylosis of the 
thoracolumbar spine are not shown.  Neurological 
manifestations including radiculopathy associated with the 
service-connected low back disability have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met since September 1, 
2006, when service connection became effective.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met since September 
1, 2006, when service connection became effective.  
38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2007).  

3.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met since September 1, 
2006, when service connection became effective.  38 U.S.C.A. 
§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5237, 5243.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Left Knee

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability has been rated 10 percent 
disabling under DC 5010, which pertains to traumatic 
arthritis.  Diagnostic Codes 5260, which pertains to 
limitation of flexion, and 5261, which contemplates 
limitation of extension of the leg, are also applicable.  
38 C.F.R. § 4.71a, DCs 5010, 5260, 5261 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable here, as the medical evidence does not show that 
the veteran has any of those conditions.  Specifically, the 
veteran has not reported episodes of  instability, 
dislocation, locking, or giving way, and the report of VA 
examination does not demonstrate any objective finding of 
dislocation or locking of the knee, or of instability or 
subluxation of the knee.  Additionally, the veteran has not 
undergone any surgical procedures on his left knee.  Finally, 
ankylosis and genu recurvatum have not been diagnosed.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a 0 percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

The veteran was discharged from service in August 2006.  The 
record does not reflect that he has received formal 
orthopedic follow-up care for his left knee since that time.

He underwent a VA examination of his left knee in November 
2006.  At the time of the examination, the veteran reported a 
history of intermittent swelling, popping, clicking, and 
retropatellar knee pain that began during service.  He denied 
experiencing any locking or giving way of the left knee.  He 
additionally denied experiencing any significant flare up of 
his left knee in the past 12 months that required bed rest or 
hospitalization.  His gait at the time of the examination was 
observed to be normal without the use of assistive devices.  
Physical examination of the left knee revealed a normal 
clinical contour.  There was no intraarticular effusion.  
Range of motion testing revealed extension to 0 degrees, and 
flexion to 115 degrees, without pain.  The cruciate and 
collateral ligaments were determined to be intact without 
evidence of instability.  There was no gross pain to 
palpation of the mediolateral joint space or pain with 
passive range of motion.  There was moderate patellofemoral 
crepitus with terminal extension, and positive patellar 
grind.  Neurovascular examination was intact.  X-ray 
examination revealed early patellofemoral arthritis.  The 
impression was chondromalacia patella, with associated early 
patellofemoral arthritis.  With regard to whether the veteran 
displayed additional functional limitation of the left knee 
with repetitive use, the examiner noted that the veteran had 
been placed on a treadmill at a standard walking pace of 1.2 
miles per hour.  He accomplished three minutes without 
significant increased complaints of left knee pain.  He was 
then placed on a floor to eye level lifting station that 
required squatting.  He accomplished repetitions at 10 
pounds.  Reexamination of the left knee did not reveal any 
swelling, fatigability, or loss of range of motion.  His 
disability was considered to give him difficulty with 
squatting, kneeling, climbing ladders, or running.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On VA 
examination in November 2006, the veteran had full extension, 
or extension to 0 degrees.  Extension to 0 degrees warrants a 
noncompensable rating.  Diagnostic Code 5261 therefore cannot 
serve as a basis for an increased rating in this case or for 
any separately compensable rating.  Similarly, DC 5260 cannot 
serve as a basis for an increased rating in this case.  The 
flexion of the veteran's left knee would have to be limited 
to 30 degrees in order to warrant an increased rating of 20 
percent.  Flexion limited to 115 degrees does not warrant a 
rating higher than 10 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Because 
he did not meet the criteria for a compensable rating under 
either of the diagnostic codes, VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2005).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The veteran contends that his left 
knee disability flares up with prolonged walking or standing.  
In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the veteran 
has complained of lack of endurance following repetitive use, 
there is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the right or left knee 
being limited in motion to the extent required for a rating 
higher than 10 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA examination revealed no 
additional limitation of function following repetitive use.  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
veteran warranting any separate compensable ratings for 
limitation of extension and flexion.

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under that diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  38 C.F.R. §§ 5003, 5010.  
However, the veteran here does not qualify for compensation 
on the basis of limitation of motion.  The issue before the 
Board, then, is whether the veteran is entitled to a higher 
rating under DC 5010 for his degenerative arthritis.  Under 
DC 5010, a 20 percent rating is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered a major joint.  
Because, however, in this case there are not two or more 
major or minor joints involved for which the veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for knee disabilities, but findings supporting a 
rating in excess of 10 percent have not been documented.  In 
addition, it has not been shown that the service-connected 
left knee disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 1, 
2006, when service connection became effective, the veteran's 
left knee disability has not warranted a rating higher than 
10 percent.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Cervical Spine

The veteran's cervical spine disability (degenerative disc 
disease) has been rated 10 percent disabling under DC 5243 
(intervertebral disc syndrome), which is rated using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007), 38 C.F.R. § 4.71a, 
DC 5243.  Other applicable diagnostic codes include DCs 5237 
which pertains to cervical strain, and 5242, which pertains 
to degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5237, 
5242.  These diagnostic codes are also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Diagnostic Code 5242, because arthritis of the cervical spine 
is not shown.  The VA examination did not find arthritis of 
the cervical spine.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A maximum rating in this case of 30 percent is warranted 
for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

The veteran was discharged from service in August 2006.  The 
record does not reflect that he has received formal 
orthopedic follow-up care for his cervical spine disability 
since that time.

He did underwent a VA examination of his cervical spine in 
November 2006.  At the time of the examination, the veteran 
reported a history of developing neck pain as a result of 
physical training during service.  He described his neck 
problems as manifested by loss of range of motion to the left 
with tightness of the muscle.  He denied experiencing any 
episodes of incapacitating neck pain or flare ups in the last 
year that had required bed rest or hospitalization.  He also 
denied experiencing any significant posterior occipital 
headaches.  Physical examination revealed normal contour and 
no evidence of swelling.  Range of motion testing revealed 
forward flexion to 40 degrees, extension to 30 degrees, right 
and left bending to 30 degrees, 80 degrees of rotation to the 
right, and left rotation to 70 degrees, with complaints of 
tightness and paraspinal muscle spasm with rotation to the 
left.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The ranges of 
motion of the veteran's cervical spine, as shown on VA 
examination in November 2006, fall at most within the 
requirements for a 10 percent rating:  greater than 30 
degrees but not greater than 40 degrees, or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal spinal 
contour.  Limitation of flexion of the cervical spine to 30 
degrees or less, combined cervical motion of 170 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal spinal contour, are not shown.  38 C.F.R. 
§ 4.71a, DC 5237.  Thus, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as a basis 
for an increased rating.

As the veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the veteran is entitled to 
rating in excess of 10 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in November 2006, the veteran denied 
experiencing any incapacitating episodes as a result of his 
cervical spine disability in the past 12 months.  The record 
otherwise does not demonstrate that the veteran was 
prescribed bed rest by a physician.  Accordingly, the Board 
finds that he is not entitled to a rating higher than 10 
percent based upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in November 2006, range of motion testing of the 
veteran's cervical spine revealed forward flexion to 40 
degrees, extension to 30 degrees, right and left bending to 
30 degrees, 80 degrees of rotation to the right, and left 
rotation to 70 degrees, with complaints of tightness and 
paraspinal muscle spasm with rotation to the left.  Those 
ranges of motion would warrant a rating of 10 percent under 
the general rating formula.  The requirements for a higher 
rating under the general rating formula, limitation of 
flexion of the cervical spine to 30 degrees or less, combined 
cervical motion of 170 degrees or less, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2007).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

On VA examination in November 2006, the veteran denied 
experiencing radicular symptoms related to his neck.  
Physical examination revealed moderate paraspinal muscle 
spasm to palpation from C4 though C6, and trapezial muscle 
spasm over the posterior aspect of the left shoulder.  
Spurling's sign testing was negative, and there was no 
evidence of foraminal compression.  Upper extremity motor 
function for finger, wrist, elbow flexors, and extensors was 
rated 5/5.  Sensation was intact and his reflexes were 1+ in 
both upper extremities.  There was no evidence of any muscle 
wasting in the upper extremities.  

The veteran has not complained of sensory abnormalities 
related to his neck disability, and examination has revealed 
no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy is present and his muscle 
strength is normal in the upper extremities, bilaterally.  
The findings in the medical records accordingly do not 
support a conclusion that the veteran has radiculopathy, or 
that he has any other objective neurological symptoms related 
to his neck disability.  The veteran is thus not entitled to 
an increased rating for his neck disability based upon 
consideration of any neurologic residuals because there are 
no independently ratable neurologic residuals shown or 
diagnosed by the treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The question before the Board, then, is whether 
the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
the veteran has not complained of neurological 
manifestations, and no objective neurological manifestations 
have been demonstrated or diagnosed by any physician.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for veteran's neck disability, but, findings 
supporting a rating in excess of 10 percent have not been 
documented.  In addition, it has not been shown that the 
service-connected neck disability has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 1, 
2006, when service connection became effective, the veteran's 
cervical spine disability has not warranted a rating higher 
than 10 percent.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Low Back

The veteran's lumbar spine disability (degenerative disc 
disease) has been rated 10 percent disabling under DC 5243 
(intervertebral disc syndrome), which is rated using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007), 38 C.F.R. § 4.71a, 
DC 5243.  Other applicable diagnostic codes include DCs 5237 
which pertains to lumbosacral strain, and 5242, which 
pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DCs 
5237, 5242.  Those diagnostic codes are also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Diagnostic Code 5242, because arthritis of the lumbar spine 
is not shown.  The VA examination did not find arthritis of 
the lumbar spine.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted 
where there is forward flexion of the thoracolumbar spine 
of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

The veteran was discharged from service in August 2006.  The 
record does not reflect that he has received formal 
orthopedic follow-up care for his low back since that time.

He underwent a VA examination of his low back in November 
2006.  At the time of the examination, the veteran reported a 
history of developing low back pain as a result of physical 
training during service.  He described his low back pain as 
intermittent in nature, and located in the lower lumbar 
region.  He stated that the pain was both sharp and dull.  He 
denied experiencing any lower extremity radicular symptoms, 
and denied any rectal dysfunction, or bowel or bladder 
incontinence.  He also denied experiencing any episodes of 
incapacitating low back pain or flare ups in the last year 
that had required bed rest or hospitalization.  At the time 
of the examination, he was observed to walk with a normal 
heel-toe gait, without the aid off an orthopedic assistive 
device.  Physical examination revealed forward flexion to 80 
degrees, extension to 30 degrees, right and left bending to 
30 degrees, and bilateral rotation to 30 degrees, with mild 
complaints of pain in the lower lumbar region with forward 
flexion at the L5-S1 interspace.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The ranges of 
motion of the veteran's lumbar spine, as shown on VA 
examination in November 2006, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  38 C.F.R. 
§ 4.71a, DC 5237.  Thus, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as a basis 
for an increased rating.

As the veteran is not entitled to an increased rating based 
upon limitation of motion of the thoracolumbar spine, the 
Board turns to the question of whether the veteran is 
entitled to rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in November 2006, the veteran denied 
experiencing any incapacitating episodes as a result of his 
lumbar spine disability in the past 12 months.  The record 
otherwise does not demonstrate that the veteran was 
prescribed bed rest by a physician.  Accordingly, the Board 
finds that he is not entitled to a rating higher than 10 
percent based upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in November 2006, range of motion testing of the 
veteran's lumbar spine revealed forward flexion to 80 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees, with pain on forward flexion.  These ranges of 
motion would warrant a rating of 10 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion of the 
thoracolumbar spine to 60 degrees or less, or combine range 
of motion of the thoracolumbar spine of 120 degrees or less, 
are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in November 2006, the veteran denied 
experiencing radicular symptoms related to his back.  
Physical examination revealed no evidence of muscle spasm, 
weakness, or tenderness.  He had a normal gait, coordination, 
sensation, and position sense.  He had 5/5 motor strength for 
extensor hallucis longus, tibialis anterior, peroneal 
musculature group, and gastrocnemius push off.  Sensation was 
intact and his reflexes were 1+ in both lower extremities.  
There was no evidence of any muscle wasting in the lower 
extremities.  Straight leg raising in the sitting and supine 
positions was negative.  There was no sciatic notch 
tenderness.

The veteran has not complained of sensory abnormalities 
related to his low back disability, and examination has 
revealed no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy is present and his muscle 
strength is normal in the lower extremities, bilaterally.  
The findings in the medical records accordingly do not 
support a conclusion that the veteran has radiculopathy, or 
that he has any other objective neurological symptoms related 
to his low back disability.  The veteran is thus not entitled 
to an increased rating for his low back disability based upon 
consideration of any neurologic residuals because there are 
no independently ratable neurologic residuals shown or 
diagnosed by the treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, they 
occurred only after certain activities.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The question before the Board, then, 
is whether the veteran is entitled to a separate rating for 
his neurological manifestations.  However, the veteran has 
not complained of neurological manifestations, and no 
objective neurological manifestations have been demonstrated 
or diagnosed by any physician.  Accordingly, the Board finds 
that the veteran is not entitled to a separate rating for 
neurological manifestations.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule does provide for 
higher ratings for veteran's low back disability, but, as 
discussed above, findings supporting a rating in excess of 10 
percent have not been documented.  In addition, it has not 
been shown that the service-connected low back disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for this 
disability is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 1, 
2006, when service connection became effective, the veteran's 
low back disability has not warranted a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Duties to Notify and Assist

The veteran's claim for increased initial ratings for his 
left knee, cervical spine, and low back disabilities arise 
from his disagreement with the initial evaluations assigned 
following the grants of service connection.  Once service 
connection is granted, the claim is substantiated and 
additional notice is not required and any defect in notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the veteran in this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in November 2006.  The veteran has not reported 
receiving any VA or private treatment for his low back, 
cervical spine, or knee disabilities.  Accordingly, no 
clinical records dated after separation from service have 
been associated with the claims file.  In addition, the 
veteran was offered the opportunity to testify before the 
Board regarding his claims, but he declined such offer.  
Based upon the above, the Board finds that VA has satisfied 
its duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial rating higher than 10 percent for a left knee 
disability is denied.

An initial rating higher than 10 percent for a cervical spine 
disability is denied.

An initial rating higher than 10 percent for a low back 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


